Citation Nr: 1618807	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability. 
 
2.   Entitlement to service connection for a bilateral hip disability. 
 
3.   Entitlement to service connection for a bilateral leg disability. 
 
4.  Entitlement to service connection for a bilateral foot disability. 

5.  Entitlement to service connection for a neck disability. 

6.  Entitlement to automobile and adaptive equipment or adaptive equipment only. 

7.  Entitlement to an effective date earlier than February 11, 2008 for the grant of service connection for tension headaches. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2000, April 2008, March 2009, and July 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012, the Veteran testified before the undersigned at a travel board hearing. A copy of the transcript has been associated with the claims file.

In a September 2014 decision, the Board, in relevant part, remanded the appeal for further development.

After the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence in February 2015 and April 2015 without a waiver of initial agency of original jurisdiction (AOJ) waiver.  However, as the appeal is being remanded herein, such evidence will be considered on remand.  

The Board also notes that as part of the September 2014 decision, the AOJ was issued an October 2014 statement of the case for the issue of entitlement to an effective date earlier than February 11, 2008, for the grant of service connection for tension headaches.  The Veteran perfected his appeal with a November 2014 VA Form 9.  On his Form 9, the Veteran requested a travel board hearing in regards to this issue.  A review of the electronic Veterans Appeals Control and Locator System (VACOLS) reveals that a hearing was not scheduled, held or cancelled.  As such, the Board will address the issue below.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2015 to February 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims

First, as noted above, the Veteran has requested a Travel Board hearing for his claim of entitlement to an effective date earlier than February 11, 2008, for the grant of service connection for tension headaches.  As such, the Veteran should be scheduled for such a hearing.  

Second, in April 2015 and August 2015 the Veteran reported ongoing treatment for his low back disability at both the Atlanta VAMC and private facilities.  While the Veteran submitted some additional records, the Board finds that a remand is necessary to obtain all outstanding VA and private treatment records for his claimed disabilities.  

Additionally, the Veteran was afforded a VA examination in December 2014.  In regards to the Veteran's low back disability.  The examiner diagnosed lumbosacral strain and degenerative arthritis of the spine.  The examiner noted that there were three entries, December 1981, February 1982, and May 1983 in the service treatment records which document evaluation and treatment for a specific back condition which appeared to be self-limited and resolved spontaneously.  The examiner explained that there was no evidence of a chronic complaint of back pain or chronic disability in the service treatment records.  The examiner noted that currently more than 20 years after discharge, this Veteran carries a diagnosis of degenerative lumbar disc/joint disease and it is reasonable to assert that these conditions contribute to his back complaints, as may fibromyalgia.  The examiner also later noted that there was no evidence of a chronic complaint of back pain or chronic disability in the records, which supports the assertion that these episodes were distinct, short lived and resolved.  The examiner concluded that therefore it was less likely than not that the Veteran's current back complaints were incurred during or caused by military service but is at least as likely as not part of fibromyalgia.  

While the examiner noted that 20 years after discharge from service the Veteran carries the diagnosis of degenerative lumbar disc/joint disease, a review of the medical evidence of record shows that the Veteran first complained of low back pain in May 1984 and was diagnosed with degenerative joint disease in 1991.  As it appears that the examiner based his opinion, at least in part, on the passage of time since discharge, the Board finds that a remand is necessary to address the medical records that show the Veteran has been treated continuously for low back pain since service. 

In regards to the Veteran's neck, the examiner noted that the Veteran's service treatment records document an acute episode of cervical adenopathy associated with abscess or the oral cavity which was more successfully treated with antibiotic and surgery.  The examiner explained that this condition existed more than thirty years ago and it was reasonable to assert that this fully resolved.  The examiner also explained that since the clinical constellation of fibromyalgia included generalized widespread joint/muscle pain/tenderness, this condition is most likely caused of the Veteran's neck pain.  The examiner concluded that it is less likely than not that his continued neck complaints are due to in-service cervical lymphadenopathy with abscess in the oral cavity but are at least as likely as not part of fibromyalgia.   

While the examiner noted that the Veteran's neck complaints were less likely than not related to the Veteran's in-service cervical lymphadenopathy with abscess, the examiner failed to address whether the Veteran's neck complaints are related to his in-service notation of neck muscle strain.  As such, on remand the examiner should address also address the Veteran's in-service muscle strain?  

The Board also notes that the December 2014 VA examiner concluded that all of the Veteran's complaints were most likely attributable to fibromyalgia to some degree.  While the examiner concluded that the Veteran's fibromyalgia was not secondary to his service-connected tension headaches, the Board finds it unclear from the examiner's rationale whether the Veteran's fibromyalgia is related to his military service.  Considering, the Veteran has continuously complained of symptoms variously diagnosed as fibromyalgia since May 1984, the Board finds that on remand the etiology of the Veteran's fibromyalgia should be further addressed.  

Finally, the Board finds that the Veteran's claim for automobile and adaptive equipment or adaptive equipment only is inextricably intertwined with the claims for service connection for a bilateral hip disability, bilateral leg disability, and bilateral foot disability.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO his claim of entitlement to an effective date earlier than February 11, 2008, for the grant of service connection for tension headaches and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

2. Provide the Veteran another opportunity to identify any pertinent treatment records for claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

3. Obtain any outstanding VA treatment records dated February 2015 to the present. 

4. Return the Veteran's claims file and a copy of this remand to the examiner that performed the December 2014 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability is related to his military service?  In so opining, the examiner should discuss the medical evidence of record that shows the Veteran has complained of symptoms since May 1984 and was first diagnosed with degenerative joint disease in 1991.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disability is related to his military service, to include 1982 treatment for muscle strain?

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia is due to his military service?  In so opining, the examiner should discuss the medical evidence of record that shows the Veteran has continuously complained of pain since May 1984.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report. The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. If the benefits sought on appeal remain denied, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




